DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 12-13, 23-24 are cancelled in the reply filed on 11/02/2021; claims 6, 10, 11, 14, 16-21 were previously cancelled.
Claims 9, 12-13, 22 are amended in the reply filed on 11/02/2021; claims 25-27 are added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
Applicant argues that Behdjat discloses a support ring with a coating having two regions of different thicknesses, which fails to remedy the amended claim limitation “a first coating selectively disposed over the first side of the ring body from the first annular shoulder to the outer edge.” Applicant also argues that Behdjat also cannot teach a single coating having a uniform thickness throughout.  
Examiner disagrees, and notes that it is now unclear what is meant by a first coating “selectively disposed” over the first side “from the first annular shoulder to the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a first coating selectively disposed over the first side of the ring body from the first annular shoulder to the outer edge, the first coating having a uniform thickness of between about 50 microns to about 100 microns throughout with a thickness variation between plus and minus 5%.” in the claim.  It is unclear what is meant by a first coating selectively disposed over and then same time extending from the annular should to the outer edge, and then also having a uniform thickness, but then same time having a thickness variation. The claim limitations may 
Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “a first coating selectively disposed over the first side of the ring body from the first annular shoulder to the outer edge, the first coating having a uniform thickness of between about 10 microns to about 200 microns throughout with a thickness variation between plus and minus 20%.” in the claim.  It is unclear what is meant by a first coating selectively disposed over and then same time extending from the annular should to the outer edge, and then also having a uniform thickness, but then same time having a thickness variation. The claim limitations may also present broad and narrow limitations which make it unclear which embodiment Applicant wants (see para. [0031]). Examiner interprets as “a first coating disposed over the first side of the ring body from the first annular shoulder to the outer edge, the first coating having a thickness variation between plus and minus 20%.”  Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 13, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0265101 to Pan et al (“Pan”) in view of US 2015/0187630 to Behdjat et al (“Behdjat”) as evidenced by US 10,482,305 to Matsuyuki et al (“Matsuyuki”) and in further view of US 6,200,388 to “Jennings.”
Claims 1-8:  (Withdrawn).
Claim 9: Pan discloses a substrate support, comprising: a support ring (200 [support ring], Fig. 2) having a quartz ring body (202 [ring body], Fig. 2, para. [0033] where 200 [support ring] is made of amorphous silica which is quartz), the ring body (202) comprising: an inner edge (inner edge of 202), the inner edge at least partially formed by a first annular shoulder (212 [substrate support rib]) of the ring body (202); an outer edge (outer edge of 202), the outer edge at least partially formed by a second annular shoulder (204 [outer rib]) of the ring body (202); a first side (top side) extending between the inner edge and the outer edge; and a second side (bottom side) extending between the inner edge and outer edge opposite from the first side (see Fig. 2); and a first coating comprising polysilicon (“polysilicon coating,” para. [0033]) disposed on the ring body (202). 
However Pan does not explicitly disclose the second side uncoated, the polysilicon coating disposed on the first side of the ring body, the coating having a thickness variation between plus and minus 5%, and wherein the coating is formed by a plasma spray deposition process. 
It is noted that claims 9, 13 contain product by process limitations, and thus determination of patentability is based on the product itself and not on the method of its production (see MPEP 2113). 
Behdjat discloses a second side (118 [second side], Fig. 1-2B) uncoated (see Fig. 2B where 118 is not coated), a polysilicon coating (144 [outer region] of 140 [coating], see para. [0021] where coating can be polysilicon) disposed on the first side (116 [first 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization coating requirements and thickness variation as taught by Behdjat with motivation to be designed with a thickness and other properties to ensure that the radiation passing through the coating is lower than the incident radiation received by the support ring.
The apparatus of Pan in view of Behdjat does not explicitly disclose wherein the coating has an optical density of at least 4. Yet Behdjat discloses using a coating that is opaque at wavelengths at which the sensors is sensitive for the purpose of ensuring that substantially no radiation in that range of wavelengths coming directly from the heating source reaches the one or more sensors (see para. [0021]). This renders the coating 
This is evidenced by Matsuyuki also discloses that the layer may be chosen suitable thicknesses for the purpose of ensuring a desired optical density for that structure to be achieved (see col. 4, lines 25-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating requirement of Behdjat with motivation to ensure that substantially no radiation in that range of wavelengths coming directly from the heating source reaches the one or more sensors as evidenced by the optical density optimization as taught by Matsuyuki with motivation to ensure a desired optical density for that structure to be achieved.
The apparatus of Pan in view of Behdjat and Matsuyuki does not disclose a second coating disposed on the first coating, the second coating formed of a different and having a different thickness than the first coating. 
Jennings discloses a second coating (154 [second layer], Fig. 5) disposed on the first coating (152 [first layer]), the second coating (154) formed of a different material (see col. 4, col. 10-18 where the two layers are two different materials), and having a different thickness than the first coating (see col. 4, lines 10-18 and col. 3, lines 59-63, where different thicknesses are disclosed for each layer respectively) for the purpose of improving the emissivity of the edge ring, thus making it more responsive to rapid temperature changes (RTP) (col. 4, lines 18-22).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second coating on the first coating and different thicknesses as taught by Jennings with motivation to improve the emissivity of the edge ring, thus making it more responsive to rapid temperature changes (RTP).
Claims 10-12:  (Cancelled).
Claim 13: The apparatus of Pan in view of Behdjat and Matsuyuki does not explicitly disclose wherein the first coating comprising more than one layer, each layer formed of the same material from an individual cycle of the plasma spray deposition process. Yet various thicknesses are disclosed, thus multiple layers are necessarily present, having the claimed range thicknesses from plasma spray deposition (see para. [0022], Behdjat).  
Claim 15: The apparatus of Pan in view of Behdjat and Matsuyuki discloses wherein the first annular shoulder (212 [rounded substrate support rib], Pan) extends from the first side (top side) and the second annular shoulder (204 [outer rib]) extends from the second side (bottom side), the first and second annular shoulders (212, 204) extending in opposite directions from one another (see Fig. 2).
Claims 14, 16-24:  (Cancelled).
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0265101 to Pan et al (“Pan”) in view of US 2015/0187630 to Behdjat et al (“Behdjat”) as evidenced by US 10,482,305 to Matsuyuki et al (“Matsuyuki”) and in further view of US 6,200,388 to “Jennings.”
Claim 25: Pan discloses a substrate support, comprising: a support ring (200 [support ring], Fig. 2) having a quartz ring body (202 [ring body], Fig. 2, para. [0033] where 200 [support ring] is made of amorphous silica which is quartz), the ring body (202) comprising: an inner edge (inner edge of 202), the inner edge at least partially formed by a first annular shoulder (212 [substrate support rib]) of the ring body (202); an outer edge (outer edge of 202), the outer edge at least partially formed by a second annular shoulder (204 [outer rib]) of the ring body (202); a first side (top side) extending between the inner edge and the outer edge; and a second side (bottom side) extending between the inner edge and outer edge opposite from the first side (see Fig. 2); and a first coating comprising polysilicon (“polysilicon coating,” para. [0033]) disposed on the ring body (202). 
However Pan does not explicitly disclose the second side uncoated, the polysilicon coating selectively disposed on the first side of the ring body, the coating having a uniform thickness throughout with a thickness variation between plus and minus 20%, and wherein the coating is formed by a plasma spray deposition process; wherein the first coating has a thickness between about 10 microns and about 200 microns. 
It is noted that claims 9, 13 contain product by process limitations, and thus determination of patentability is based on the product itself and not on the method of its production (see MPEP 2113). 
Behdjat discloses a second side (118 [second side], Fig. 1-2B) uncoated (see Fig. 2B where 118 is not coated), a polysilicon coating (144 [outer region] of 140 [coating], see para. [0021] where coating can be polysilicon) disposed on the first side (116 [first 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization coating requirements and thickness variation as taught by Behdjat with motivation to be designed with a thickness and other properties to ensure that the radiation passing through the coating is lower than the incident radiation received by the support ring.
The apparatus of Pan in view of Behdjat does not explicitly disclose wherein the coating has an optical density of at least 4. Yet Behdjat discloses using a coating that is opaque at wavelengths at which the sensors is sensitive for the purpose of ensuring that 
This is evidenced by Matsuyuki also discloses that the layer may be chosen suitable thicknesses for the purpose of ensuring a desired optical density for that structure to be achieved (see col. 4, lines 25-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the coating requirement of Behdjat with motivation to ensure that substantially no radiation in that range of wavelengths coming directly from the heating source reaches the one or more sensors as evidenced by the optical density optimization as taught by Matsuyuki with motivation to ensure a desired optical density for that structure to be achieved.
The apparatus of Pan in view of Behdjat and Matsuyuki does not disclose a second coating disposed on the first coating, the second coating formed of a different and having a different thickness than the first coating. 
Jennings discloses a second coating (154 [second layer], Fig. 5) disposed on the first coating (152 [first layer]), the second coating (154) formed of a different material (see col. 4, col. 10-18 where the two layers are two different materials), and having a different thickness than the first coating (see col. 4, lines 10-18 and col. 3, lines 59-63, where different thicknesses are disclosed for each layer respectively) for the purpose of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second coating on the first coating and different thicknesses as taught by Jennings with motivation to improve the emissivity of the edge ring, thus making it more responsive to rapid temperature changes (RTP).
Claim 26: The apparatus of Pan in view of Behdjat and Matsuyuki does not explicitly disclose wherein the first coating comprising more than one layer, each layer formed of the same material from an individual cycle of the plasma spray deposition process. Yet various thicknesses are disclosed, thus multiple layers are necessarily present, having the claimed range thicknesses from plasma spray deposition (see para. [0022], Behdjat).  
Claim 27: The apparatus of Pan in view of Behdjat and Matsuyuki discloses wherein the first annular shoulder (212 [rounded substrate support rib], Pan) extends from the first side (top side) and the second annular shoulder (204 [outer rib]) extends from the second side (bottom side), the first and second annular shoulders (212, 204) extending in opposite directions from one another (see Fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718